Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Amendment filed on 3/18/2022


Response to Arguments
The rejection of Claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendment to Claims 1, 3, 19, 20.

Reasons for Allowance

Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 10, 17, the prior art of record, specifically the prior art Candito et al. (US-20170317898-A1) teaches providing recording sequence of editing of an image data and collaborating between current system and third party. 
The prior art Jain et al.(US-20200218762-A1) teaches collaborating and sharing the sequence of editing between different systems by providing indication through navigational tools. Additional prior art Rasmussen et al. (US-20150195221-A1) teaches provided a way of collaborating and sharing the sequence of editing between different systems by providing applying or skipping editing flags during the process.

However, none of the prior art cited alone or in combination provides motivation to teach “facilitates replicating, at least in part, the sequence of edits on a second image data that is different from the first input image data”. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-9, 11-16, 18-20, they are allowable due to their dependency to the independent Claims 1, 10, 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US_8682142_B1	System and method for editing an image stream captured in-vivo
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YuJang Tswei/Primary Examiner, Art Unit 2619